—Appeal from a decree of the Surrogate’s Court of Delaware County (Estes, S.), entered August 19, 1998, which, inter alia, construed the purported testamentary exercise of William S. Kraemer of a *882power of appointment over testamentary trusts created under the wills of Jeannette S. Kraemer and William F. Kraemer.
Decree affirmed, without costs, upon the opinion of Surrogate Robert L. Estes.
Cardona, P. J., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decree is affirmed, without costs.